Exhibit (a)(1)(xi) Amended and RestatedOffer to Purchase for CashAll Outstanding Shares of Common Stockof NATIONAL INTERSTATE CORPORATION at$30.00 Net Per Shareby GREAT AMERICAN INSURANCE COMPANY a Wholly-Owned Subsidiary of AMERICAN FINANCIAL GROUP, INC. THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, EASTERN TIME, ON MARCH 6, 2014, UNLESS THE OFFER IS EXTENDED February 21, 2014 To Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees: We have been appointed by American Financial Group, Inc. (
